Citation Nr: 1753675	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  10-44 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an increased evaluation for chronic patellofemoral syndrome of the left knee with a history of injury, currently evaluated as 30 percent disabling. 

2. Entitlement to an increased evaluation for arthritis of the right knee (previously rated as right knee pain with quadriceps atrophy associated with chronic patellofemoral syndrome and history of injury), currently evaluated as 20 percent disabling. 

3. Entitlement to a higher initial evaluation for limitation of extension of the right knee, currently evaluated as 10 percent disabling.  

4. Entitlement to an initial compensable evaluation for limitation of extension of the left knee.  

5. Entitlement to a total disability rating based on individual unemployability
(TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty for training from January 1982 to May 1982, and on active duty from June 1983 to September 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The November 2008 rating decision denied a disability rating in excess of 30 percent for chronic patellofemoral syndrome, left knee, with history of injury; denied a disability rating in excess of 20 percent for right knee pain with quadriceps atrophy; and denied a TDIU rating.  The Veteran submitted a Notice of Disagreement (NOD) in November 2008; a Statement of the Case (SOC) was issued in September 2010; and a VA Form 9 was received in November 2010.  

In November 2015, the RO granted a separate non-compensable evaluation for limited extension of the left knee, effective March 21, 2006, and a separate 10 percent evaluation for limited extension of the right knee, also effective March 21, 2006.   The assignment of these ratings is considered to be part and parcel of the Veteran's original March 21, 2006, claim of entitlement to increased ratings for the left and right knee disabilities.  As such, the question of whether entitlement to increased ratings should be assigned for limitation of extension of either knee is considered to be on appeal without the Veteran having to perfect a separate appeal.

The November 2015 rating decision also granted service connection for associated muscle atrophy of the right and left leg.  The Veteran has not disagreed with any aspect of this award, to include an assigned effective date or rating.  Accordingly, no issue regarding a higher disability evaluation for atrophy of the left or right leg muscles is before the Board for appellate review at this time.  

These matters were previously before the Board in July 2016, at which time they were remanded to afford the Veteran his requested Video Conference hearing.  That hearing was held in August 2017; a transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Increased Ratings- Bilateral Knees

The Veteran last underwent a VA examination for his service-connected bilateral knee disability in October 2015.  During his August 2016 Board hearing, he testified that his knee disabilities had worsened since the time of the 2015 VA examination.  He endorsed additional symptomatology, to include giving way, locking, and instability of both knees.  

Notably, a claimant is entitled to a new VA examination if evidence suggests that a condition has worsened since the most recent medical examination. See Snuffer v. Gober, 10 Vet. App. 400 (1997).  VA's duty to assist includes conducting a contemporaneous medical examination, especially if a service-connected disability has allegedly become worse. See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990).

Moreover, in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  In addition, as relevant to the present case, the Court stated in Correia that knees are "undoubtedly weight-bearing."  Here the previous VA examinations do not show compliance with Correia.

In light of Snuffer and Correia, a new VA knee examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected right and left knee disabilities.  It is requested that the VA examiner test the range of motion for both knees in active motion, passive motion, weight-bearing, and nonweight-bearing situations.

Lastly, the Veteran's VA treatment records in VBMS/Virtual VA are only current through 2009.  Accordingly, on remand, all outstanding records of VA treatment should be associated with the Veteran's electronic claims file. See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has a duty to obtain relevant records of VA treatment). 

TDIU

The Veteran claims entitlement to a TDIU.  He has alleged, among other things, that he is unable to work any longer as an electrician due to his service-connected knee disabilities.  

As an initial matter, the Veteran's service-connected bilateral knee and leg disabilities meet the scheduler criteria for a TDIU.  His combined rating is 70 percent, effective as of March 21, 2006. 38 C.F.R. § 4.16 (2017).  

During his hearing, the Veteran's representative stated that the Veteran had recently been granted disability benefits through the Social Security Administration (SSA).  The record currently contains a copy of the September 2016 SSA decision ("Notice of Decision - Fully Favorable"), which references various VA treatment and SSA medical records (e.g., a consultative physical examination by R.R.H., M.D., May 2016, VA Gulf Coast Veterans Health records dated in 2013, SSA Pain Questionnaire, etc.) used in adjudicating the disability claim.  The evidence cited by the September 2016 SSA decision is not associated with the record and is pertinent to the issue of entitlement to a TDIU.  As such, remand is necessary in order to obtain all SSA records. 

As a final matter, the Veteran was afforded a VA examination relating to his TDIU claim in July 2010.  Subsequently, he was awarded service connection for right and left leg muscle atrophy, as well as separate ratings of limitation of extension of the right and left knee.  In light thereof, the Board finds that on remand, a VA opinion addressing the effects of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment consistent with his education and occupational experience, is necessary to effectively adjudicate the TDIU claim on appeal. Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the record before the Board contains insufficient medical information for evaluation purposes). 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an opportunity to identify any pertinent treatment records.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Obtain VA treatment records dated from March 2009 to the present.

3. Contact the Social Security Administration and request the Veteran's complete SSA records, including all administrative decisions on his application(s) for SSA disability benefits, all evidence cited by such administrative decisions, all underlying medical records, and the Veteran's application to the SSA.  

Associate all SSA inquiries, records requests, and responses received, to include negative responses, with the claims file. 

4. Schedule the Veteran for a new VA examination to determine the current severity of his service-connected right and left knee disabilities.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  All indicated studies, including x-rays should be performed.

The examiner should record the results of range of motion testing of both knees for pain on both active and passive motion and in weight-bearing and non-weight-bearing or state why such testing is not warranted or not feasible in light of Correia v. McDonald, 28 Vet. App 158 (2016). The degree at which pain begins must also be documented. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  In regard to flare-ups, if the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.  

5. Thereafter, a VA opinion should be obtained to ascertain the impact of the Veteran's service-connected disabilities on his employability.  The file should be reviewed, including VA treatment records and prior VA examinations for the service-connected disabilities, and that review should be indicated in the examination report.

In conducting the evaluation, the examiner should include the following: (1) a discussion of the functional impact of the Veteran's service-connected disabilities on his ability to perform sedentary type of work and manual type of work; (2) a discussion of the Veteran's level of education, special training, and previous work experience; and (3) an assessment of the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities given his current skill set and educational background.

A complete explanation for all opinions expressed must be provided in the examination report.

6. After completion of the above, review the expanded record and readjudicate the increased rating issues and entitlement to a TDIU.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




